Exhibit 10.77

AMENDMENT TO THE FEBRUARY 24, 2006 SENIOR AMORITIZING CONVERTIBLE NOTE

This Amendment dated as of August 25, 2006 (this “Amendment”) to the Senior
Amortizing Convertible Notes due February 24, 2006 (the “Notes”) issued pursuant
to the Securities Purchase Agreement dated as of February 24, 2006 (the
“Purchase Agreement”) among Bulldog Technologies, Inc. (the “Company”) and the
purchasers set forth on the signature page thereto, is among the Company and the
investors as set forth in Schedule I attached hereto (the “Note Holders”). 
Capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Purchase Agreement.

IN CONSIDERATION of the mutual covenants contained in this Amendment, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and each Note Holder, severally and not
jointly, agree as follows:

1.     In connection with the Note amortization payment due on August 24, 2006
(the “August Amortization Payment”), as set forth in Schedule I attached hereto,
in the amount of ONE HUNDRED FORTY-TWO THOUSAND EIGHT HUNDRED FIFTY SEVEN U.S.
DOLLARS AND FOURTEEN CENTS (US$142,857.14), the Company will immediately (and in
no event later than 1 business day following the date hereof)  issue to the Note
Holder as set forth on Schedule I attached hereto 4,480,000 shares of the
Company’s Common Stock (the “Registered Shares”) which were registered pursuant
to a Form SB-2 filed on March 21, 2006, and which number of registered shares
were amended pursuant to the Form 424B4 filed on April 3, 2006, the effective
date.

2.     The conversion price, as set forth in Section 2.1 of the Note, is $1.00
(the “Conversion Price”).  The Conversion Price shall be amended such that any
conversions of principal into the Common Stock of the Company or principal
repayments in the form of Common Stock of the Company in lieu of cash shall be
at a price equal to the lesser of (i) US$0.05 per share or (ii) 75% of the
average of the VWAP for each of the ten (10) trading days immediately prior to
the applicable conversion date or principal repayment date.

3.     Except as specifically provided for in the amendment to the Note, all
other terms and conditions of the Agreement shall remain in full force and
effect as originally constituted.

4.     The Note Holders shall each and in the aggregate waive the Event of
Default with respect of the August Amortization Payment.  Nothing herein shall
be deemed as a waiver of any other Event of Default or any future Event of
Default under the Note.

5.     The Company agrees to use its best efforts to (i) file a supplemental
registration statement on Form SB-2, or any other registration statement
available to the Company, within thirty (30) days following the date of the
amendment to the Note, and (ii) have the registration statement declared
effective by the SEC (the “Commission”) within thirty (30) days of the filing of
the registration statement. If the Company fails to file the registration
statement or have the registration statement declared effective within the
prescribed time period (each, an “Event”), the Company shall pay the Note
Holders liquidated damages upon the occurrence of the Event and for each monthly
anniversary of such Event an amount equal to 2% of the original principal amount
of the Notes until such Event is cured (the “Event Payment”). Notwithstanding
the aforementioned, in the event the Commission provides comments on the
registration statement, the Note Holders shall provide the Company an additional
fifteen (15) days from the receipt of Commission’s comments, however not more
than forty-five (45) days from the filing of the registration statement before
the Company is subjected to the stated Event Payments.

6.     The Company shall use its best efforts to pursue any action or remedies
available to it, both legal or otherwise, against John Cockburn for
misappropriation of funds and breach of fiduciary duties and seek to


--------------------------------------------------------------------------------




recover all shares issued by the Company to Mr. Cockburn, his family trust, or
any other individual, corporation, partnership, trust or entity which Mr.
Cockburn is a direct or indirect beneficial owner, whether domiciled
domestically or in offshore accounts, including but not limited to 3,000,000
shares held by Rosedene Investments Ltd with a registered shareholders address
of 244 Main Street, Gibraltar, Gib.  The Company shall also take all action
necessary to report to the Commission, and any other securities commission or
regulatory body having jurisdiction over the activities of the Company, any
actions undertaken by Mr. Cockburn that may represent a violation of securities
laws or violation of rules of other regulatory body regardless of the monetary
value of said violations.  Any shares recovered by the Company pursuant to this
Section 6 shall be immediately paid to the Note Holders on the following
principal amortization date.

7.     This Amendment may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.

8.     This Amendment shall be governed under New York law and shall be subject
to the provisions set forth in Section 7.9 of the Purchase Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

BULLDOG TECHNOLOGIES INC.

 

 

 

 

 

 

 

By:

/s/ Paul G. Harrington

 

 

Name: Paul G. Harrington

 

 

Title: President and CEO

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS FOLLOW.]


--------------------------------------------------------------------------------




 

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

 

 

By:

/s/ Joshua Silverman

 

 

Name: Joshua Silverman

 

 

Title: Managing Member

 

 

 

 

 

 

 

RAQ, LLC

 

 

 

 

 

 

 

By:

/s/ Lindsay A. Rosenwald, M.D.

 

 

Name: Lindsay A. Rosenwald, M.D.

 

 

Title: Managing Member

 

 

 

 

 

 

 

RHP MASTER FUND, LTD.

 

By:

Rock Hill Investment Management, L.P.

 

By:

RHP General Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Keith Marlowe

 

 

Name: Keith Marlowe

 

 

Title: Director

 

 

 

 

 

 

 

NITE CAPITAL

 

 

 

 

 

 

 

By:

/s/ Keith A. Goodman

 

 

Name: Keith A. Goodman

 

 

Title: Manager of the General Partner

 

 

 

 

 

 

 

By:

/s/ Otto W. Hoernig, III

 

 

Name: Otto W. Hoernig, III

 

 

Title:

 

 

ALPHA CAPITAL AG

 

 

 

 

 

 

 

By:

/s/ Konrad Ackermann

 

 

Name: Konrad Ackermann

 

 

Title: Director

[Signature page to Amendment]

 


--------------------------------------------------------------------------------




 

OMICRON MASTER TRUST

 

 

 

 

 

 

 

By:

/s/ Olivier Morali

 

 

Name: Olivier Morali

 

 

Title: As authorized signatory for Omicron Master Trust

 

 

 

 

 

 

 

ENABLE GROWTH PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Adam Epstein

 

 

Name: Adam Epstein

 

 

Title: Principal

 

 

 

 

 

 

 

PIERCE DIVERSIFIED STRATEGY
MASTER FUND

 

 

 

 

 

 

 

By:

/s/ Adam Epstein

 

 

Name: Adam Epstein

 

 

Title: Principal

 

 

 

 

 

 

 

ENABLE OPPORTUNITY PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Adam Epstein

 

 

Name: Adam Epstein

 

 

Title: Principal

 

[Signature page to Amendment]


--------------------------------------------------------------------------------




 

Schedule I

BULLDOG TECHNOLOGIES, INC.

FEBRUARY 24, 2006 CONVERTIBLE NOTES

SCHEDULE OF AUGUST 2006 AMORTIZATION PAYMENT CONVERSION

 

Note Holders

 

Convertible 
Note 
Principal by 
Note Holder

 

Total 
Number of 
Installments

 

Monthly 
Amortization 
Payable

 

Allocation 
of 
Principal 
(%)

 

Allocation of 
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

Omicron Master Fund Ltd

 

$

250,000

 

14

 

$

17,857.14

 

12.50

%

560,000

 

RHP Master Fund Ltd

 

$

250,000

 

14

 

$

17,857.14

 

12.50

%

560,000

 

Iroquios Master Fund

 

$

350,000

 

14

 

$

25,000.00

 

17.50

%

784,000

 

Nite Capital LP

 

$

250,000

 

14

 

$

17,857.14

 

12.50

%

560,000

 

Otto Hoernig III

 

$

250,000

 

14

 

$

17,857.14

 

12.50

%

560,000

 

Alpha Capital AG

 

$

250,000

 

14

 

$

17,857.14

 

12.50

%

560,000

 

RAQ LLC

 

$

150,000

 

14

 

$

10,714.29

 

7.50

%

336,000

 

Enable Growth Partners LP

 

$

182,500

 

14

 

$

13,035.71

 

9.13

%

408,800

 

Enable Opportunity Partners

 

$

30,000

 

14

 

$

2,142.86

 

1.50

%

67,200

 

Pierce Diversified Strategy

 

$

37,500

 

14

 

$

2,678.57

 

1.88

%

84,000

 

 

 

$

2,000,000

 

 

 

$

142,857.14

 

100.00

%

4,480,000

 

 


--------------------------------------------------------------------------------